Citation Nr: 1009652	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-13 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer of the left 
ear, right eyebrow, nose, left shoulder, and neck.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).   

The issue of service connection for lymphoproliferative 
disorder, claimed as lymphomatoid papulosis, has been raised 
by the record and by the Veteran in November 2009 but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction, and 
it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's single basal cell carcinoma lesion of the left 
neck was identified and excised in December 2005.  
Pathological examinations of the other sites showed findings 
other than basal cell carcinoma.  The carcinoma has not 
recurred and is not related to any aspect of his active 
service including exposure to herbicide or sunlight.   


CONCLUSION OF LAW

The criteria for service connection for skin cancer of the 
left ear, right eyebrow, nose, left shoulder, and neck have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

In correspondence in August 2006, the RO provided notice that 
met the requirements.  The notice provided the criteria for 
substantiating a claim for service connection, the Veteran's 
and VA's respective responsibilities to obtain relevant 
evidence, and the criteria for assignment of a rating and 
effective date should service connection be granted.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained 
treatment records and pathology reports but has not obtained 
an examination for reasons provided below.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

The Veteran served in U.S. Marine Corps combat engineering 
units including service in the Republic of Vietnam from 
August 1965 to March 1967.  The Veteran contends that he 
experienced a form of skin cancer in five locations that are 
related to his military service as a result of exposure to 
herbicide and to sunlight.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
Service in the Republic of Vietnam includes service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R.
§§ 3.307(a)(6), 3.309(e).  The following diseases are 
associated with herbicide exposure for purposes of the 
presumption: chloracne or other acneform disease consistent 
with chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas. However, sarcomas of the skin are not among 
those for which the presumption is available.  38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Chloracne or other 
acneform disease consistent with chloracne must manifest to a 
degree of ten percent or more within one year after the last 
date of exposure to an herbicide agent.  38 C.F.R. § 3.307 
(a) (6).   

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991 (in part) directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above. 

Update 2004 also categorized certain health outcomes as 
having inadequate or insufficient evidence to determine 
whether they may be associated with herbicide exposure.  In 
June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and skin cancers including melanoma, 
basal, and squamous cell cancers does not exist.  The 
Secretary also reiterated that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (June 12, 2007).  Update 2006 was issued in July 
2007 and added a single disease not relevant in this case. 

Even if a veteran is not entitled to presumptive service 
connection for a disease claimed as secondary to herbicide 
exposure, VA must also consider the claim on a direct 
service-connection basis.  When a disease is first diagnosed 
after service but not within the applicable presumptive 
period, service connection may nonetheless be established by 
evidence demonstrating that the disease was in fact incurred 
in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service personnel records showed that the Veteran served as a 
motor vehicle operator in a U.S. Marine Corps engineering 
unit in the vicinity of Da Nang, Republic of Vietnam, from 
August 1965 to March 1967.  Therefore, the Board concludes 
that the Veteran is presumed to have been exposed to 
herbicides in service.  

Service treatment records are silent for any symptoms, 
diagnoses, or treatment for any acute or chronic skin 
disorders including skin burns or inflammation from acute 
exposure to herbicides or to sunlight.  In a January 1964 
enlistment physician examination, the examiner noted that the 
Veteran was Caucasian with brown hair and blue eyes.  In a 
concurrent medical history questionnaire, the Veteran denied 
any family history of skin cancer.  

Concurrent with a June 2006 claim for service connection for 
skin cancer, the Veteran submitted records of biopsy and 
excision of skin cells on five occasions from 1996 to 2005.  
In September 1996, skin cells were excised from the right 
upper eyebrow and diagnosed by a pathologist as junctional 
nevis with mild melanocystic dysplasia.  In December 2003, 
skin cells were excised from the left upper back and 
diagnosed as superficial basal cell epithelioma.  In February 
2004, skin cells were excised from the left upper back.  The 
initial diagnosis was possible basal cell carcinoma, but a 
pathology evaluation was that no such cells were seen.  In 
December 2004, skin cells were excised from the right 
trapezius and diagnosed as a reaction to an insect bite.  In 
December 2005, skin cells were excised from the left 
posterior neck and left lateral neck and were diagnosed as 
basal cell carcinoma and intradermal nevis respectively.  

The claims file also contains records of skin cell excisions 
in March and May 2009, diagnosed as lymphoproliferative CD30 
positive disorder.  This disorder is the subject of a 
separate claim for service connection and is not before the 
Board on appeal.  There is no medical evidence of an 
interconnection between the 2009 skin excisions and the 
excisions and pathology for cancer in 20005 that are 
associated with this appeal.  

In a September 2007 notice of disagreement, the Veteran 
stated that he was blond and had fair skin.  He noted that 
cancer was found on his face and back.  He further noted that 
it was too hot to wear a shirt in Vietnam.  In a January 2008 
statement, the Veteran again noted that he has fair skin and 
blond hair and that his duties in Vietnam required work in 
the sunlight.  In an April 2008 substantive appeal, the 
Veteran noted that people with fair skin become sunburned 
more easily and are more likely to develop skin cancer.  He 
noted that he had a growth on the side of his nose for 25 
years before it was diagnosed as cancerous.  He further noted 
that he had been exposed to sunlight more in Vietnam than at 
any other time in his life. The Veteran submitted internet 
articles from a government source that described increased 
risk for melanoma and non-melanoma skin cancers in people 
with light-colored skin, hair, and eyes, people with a family 
history of skin cancer, or people who have increased sun 
exposure or experienced sunburn. 

The Board concludes that service connection for skin cancer 
of the left ear, right eyebrow, nose, left shoulder, and neck 
is not warranted.  The medical evidence of record showed that 
the only diagnosed form of skin cancer was basal cell 
carcinoma excised from the left posterior neck in December 
2005.  Other excisions were not diagnosed as a form of skin 
cancer.  Since 2005, there is no evidence of a recurrence of 
skin cancer.  The Veteran did not identify where and when he 
had a lesion removed from his nose; therefore, medical 
records of this procedure could not be obtained.  

Presumptive service connection for skin cancer of the left 
posterior neck based on exposure to herbicide in Vietnam is 
not warranted because basal cell carcinoma is not among those 
diseases that have been found to be associated with exposure 
to herbicide.  

Direct service connection for skin cancer is not warranted 
because the Veteran does not claim and the record does not 
show that the Veteran was assigned duties associated with the 
handling or dispersion of herbicide or that he was treated 
for acute symptoms from contact with herbicide. 

Finally, the Board acknowledges the internet information 
submitted regarding the increased risk of skin cancer from 
exposure to sunlight and the Veteran's reports that he was 
exposed to sunlight while working in Vietnam, frequently 
without protective clothing.  The Veteran did not report nor 
do the service records show any treatment for serious 
sunburn.  The Veteran is competent to report on his 
activities in Vietnam, and the Board concludes that these 
reports are credible as they are consistent with the 
circumstances of his service.  The Board acknowledges that 
Vietnam is often a hot environment.  However it is also a 
jungle environment and the circumstances of his service as a 
motor vehicle operator in Vietnam likely included significant 
time out of the sunlight including time operating and 
repairing vehicles, working and living inside structures or 
tents, and service during extended monsoon weather.  The 
Board also notes that U.S. Army personnel were provided with 
appropriate uniforms and headgear and despite his fair skin, 
the Veteran chose to work without that clothing.  
Furthermore, the Veteran was in Vietnam for approximately 19 
months in 1965-67 and was not diagnosed with a basal cell 
carcinoma lesion until 2005.  The Board can only find that 
sun exposure in Vietnam was comparatively short and that 
there is no objective evidence of serious sunburns while in 
Vietnam.  There is simply no medical evidence to support the 
contention that it was sunlight exposure during the summer 
months of a 19 month stay in Vietnam ending in 1967, and not 
any sunlight exposure during summer months in the nearly 20 
years before service or the 30+ years after service, that 
caused the Veteran's skin cancer.  

The Board considered whether an examination and opinion on 
the etiology of skin cancer from sun exposure is necessary to 
decide the claim.  VA must obtain a medical examination or 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A.§ 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2009).  
The third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, 20 Vet. App. at 83.

In this case, there is no evidence of a current skin cancer 
disability or persistent symptoms of a skin cancer disability 
because the basal cell carcinoma lesion identified in 2005 
has not recurred.  Furthermore, the lay evidence that 
suggests a relationship to exposure to sunlight is not 
credible and does not reach even the low threshold required 
for VA to obtain a medical examination and opinion.  The 
Veteran's lay contention that the lesion was related to 
exposure to herbicide is outweighed by the extensive medical 
research that has shown no such association.  Therefore, the 
Board concludes that a medical examination and opinion is not 
necessary to fairly decide the claim.  

The weight of the credible and probative evidence 
demonstrates that the Veteran's single basal cell carcinoma 
lesion first manifested many years after service, has not 
recurred, and is not related to any aspect of his active 
service.  As the preponderance of the evidence is against 
this claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for skin cancer of the left ear, right 
eyebrow, nose, left shoulder, and neck is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


